Citation Nr: 0620039	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-03 657A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
January 1985 Board decision that denied entitlement to 
accrued disability compensation based on service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder.

2.  Whether there was clear and unmistakable error in a 
February 1987 Board decision that denied entitlement to 
accrued disability compensation based on service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder, and entitlement to accrued disability 
compensation based on a total rating for compensation based 
on individual unemployability. 


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in August 1982, and the moving party is the veteran's 
surviving spouse.

In a statement received in November 2005, the moving party 
indicated that she was contesting January 1985 and February 
1987 decisions issued by the Board of Veterans' Appeals 
(Board) and asking that the decisions be revised or reversed 
on the grounds of clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).

In October 2005, the Board remanded the issues of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
and entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), each for purposes 
of accrued benefits.  Development and adjudication of these 
issues by the RO will resume after the Board's issuance of 
this decision and transfer of the claims file.


FINDINGS OF FACT

1.  A review of the Board's January 31, 1985, decision, shows 
that the correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied, and the decision 
does not contain an error which, had not been made, would 
have manifestly changed the outcome of the claim.

2.  A review of the Board's February 26, 1987, decision, 
shows that the correct facts, as they were known at the time, 
were before the Board and the statutory and regulatory 
provisions extant at that time were correctly applied, and 
the decision does not contain an error which, had not been 
made, would have manifestly changed the outcome of the claim.


CONCLUSIONS OF LAW

1.  The Board did not commit CUE in a January 1985 decision 
that denied entitlement to accrued disability compensation 
based on service connection for a psychiatric disability, to 
include PTSD.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2005).

2.  The Board did not commit CUE in a February 1987 decision 
that denied entitlement to accrued disability compensation 
based on service connection for a psychiatric disability, to 
include PTSD, and entitlement to accrued disability 
compensation based on a TDIU.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural history

The Board initially addressed the moving party's CUE motions 
in a May 2002 decision, and the moving party appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in January 2004, the Court vacated the 
Board's May 2002 dismissal of the CUE motion with respect to 
PTSD (as discussed in the January 1985 Board decision), and 
remanded because of what the Court found was an imprecise 
treatment of the motion.  The Board's decision with respect 
to the other CUE motions, including the question of 
psychiatric disability other than PTSD, as well as CUE in the 
February 1987 decision, was affirmed.  

The Court vacated and remanded the Board's May 2002 decision 
only with respect to the CUE motion involving PTSD in the 
January 1985 Board decision.  The May 2002 Board decision, 
however, dismissed without prejudice the moving party's CUE 
motion as it related to the February 1987 Board decision.  As 
that matter was dismissed, there was no final Board decision, 
and, consequently, the February 1987 Board decision remains 
subject to revision on the grounds of CUE.  See 38 C.F.R. 
§ 20.1409.

Similarly, in October 2005, the Board denied the moving 
party's CUE motion with respect to the issue of whether there 
was clear and unmistakable error in a January 1985 Board 
decision that denied entitlement to accrued disability 
compensation based on service connection for a psychiatric 
disability, to include PTSD.  As that matter was dismissed 
without prejudice of refiling, there was no final Board 
decision, and, consequently, the January 1985 Board decision 
also remains subject to revision on the grounds of CUE.  See 
38 C.F.R. § 20.1409.    

II.  Analysis

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-41 (Jan. 13, 1999) (codified at 38 C.F.R. § 20.1400 et. 
seq. (2005)).

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  To 
prevail on such a motion, it must be established that there 
was an error in the Board's adjudication and that the error 
was such that, had it not been made, the outcome of the 
adjudication would have been manifestly different. 38 C.F.R. 
§ 20.1403(c).  If it is not clear that a different result 
would have ensued, the error complained of cannot be "clear 
and unmistakable."  Id.  If evidence establishes the error, 
the prior decision shall be reversed or revised as if the 
decision had been made on the date of the prior decision.  38 
C.F.R. § 20.1406.

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (Jan. 13, 1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law 
is found primarily in the following precedent opinions: 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel 
v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 
40 (1993), en banc review denied, 6 Vet. App. 162 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the 


record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245 
(quoting Russell, 3 Vet. App. at 313-14).

A claim of CUE is a collateral attack on a final decision by 
a VA Regional Office or the Board.  Cook v. Principi, 318 
F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 
S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 
U.S.C. § 5109A(a) (West 2002), a Regional Office decision is 
subject to revision on the grounds of CUE.  Under 38 U.S.C.A. 
§ 7111(a) (West 2002), a Board decision is subject to 
revision on the grounds of CUE.  "In order for there to be a 
valid claim of [CUE], there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) 
(upheld in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-
97 (Fed. Cir 2000), cert. denied, 532 U.S. 973 (2001)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a) (2005).  The 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43 (citing Russell, 3 Vet. App. at 313).  
CUE exists only when the error is outcome determinative, that 
is, the error manifestly changed the outcome of the claim 
decision.  38 C.F.R. § 20.1403(a) and (c); Cook, 318 F.3d at 
1344; Disabled Am. Veterans, 234 F.3d at 696.  "If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable."  
38 C.F.R. § 20.1403(c) (upheld in Disabled Am. Veterans, 234 
F.3d at 697). Disagreements about how the facts were weighed 
or evaluated and failures of the duty to assist cannot be 
CUE.  38 C.F.R. § 20.1403(d)(2) and (3) (upheld in Disabled 
Am. Veterans, 234 F.3d at 697).  If the evidence establishes 
CUE, an undebatable, outcome-determinative error, the prior 
decision must be reversed or revised, 38 U.S.C. § 7111(a), 
and the decision constituting the reversal or revision "has 
the same effect as if the decision had been made on the date 
of the prior decision," 38 U.S.C. § 7111(b).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, 
CUE does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  38 C.F.R. § 20.1403(d).

After a thorough review of the record physically before it on 
June 1985 and again in February 1987, the Board concludes 
that there was a tenable basis for the decisions at issue.  
Because there was no error of fact or law that, when called 
to the attention of the later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the January 1985 and February 1987 Board decisions were not 
clearly and unmistakably erroneous.

As regards the January 1985 Board decision, the moving party 
contends the decision, as it relates to PTSD, contained a 
misinterpretation and misapplication of the law by requiring 
a connection between the veteran's PTSD and his war wounds, 
while ignoring the significance of the veteran's combat 
experiences.  This argument is unavailing because it is 
simply a mischaracterization of the substance of the Board's 
January 1985 decision, which reads, in pertinent part:

The veteran displayed no findings of psychiatric 
abnormalities during service . . . On the special 
psychiatric examination in 1982, no specific 
diagnosis was rendered although the examiner did 
indicate that the veteran had elements of 
posttraumatic stress syndrome.  It is important to 
point out that the presence of such elements is 
not the equivalent of a finding of posttraumatic 
stress disorder.  The claims folder contains no 
medical findings showing that the veteran's 
psychiatric and related difficulties were caused 
by his war wounds.

The Board decision clearly indicates PTSD was denied because 
the threshold requirement of a current disability had not 
been satisfied, and in doing so relied on an examination 
report that essentially said as much.  The Board's January 
1985 decision considered service connection for any 
psychiatric disability, and in that regard the decision 
reflects the Board did not find a relationship between the 
current psychiatric symptoms and service.  As a further 
measure of thoroughness in its consideration of any 
psychiatric disability, the Board considered a link between 
the veteran's psychiatric difficulties and his war wounds, 
but this is no way suggests the Board required a link 
between PTSD and actual war wounds.  Moreover, even if the 
Board had interpreted the law as requiring such, it does not 
establish that a different result would have ensued, as the 
Board explained in its January 1985 decision that PTSD had 
not been diagnosed, halting further consideration of the 
criteria for PTSD.  See 38 C.F.R. § 20.1403(c).

Turning to the Board's February 1987 decision, the 
moving party contends that since the January 1985 
Board decision contained CUE, the February 1987 Board 
decision continued a misapplication of law and 
therefore also contains CUE.  As explained above, 
however, the Board did not commit CUE in its January 
1985 decision.

The moving party also contends that the Board erred in 
its February 1987 decision by not considering the 
evidence received subsequent to the 


January 1985 Board decision.  The discussion found in 
the Board's February 1987 decision, however, refutes 
this contention:  

The Board has reviewed the additional 
evidence, but finds that it does not change 
the facts as found by the Board in its 
decision of January 1985 and does not 
establish a basis on which to allow the 
claims.

Moreover, the evidence argued to have not been considered by 
the Board in its February 1987 decision would not have 
manifestly changed the outcome of the Board's decision.  The 
February 1987 Board decision addressed claims for accrued 
benefits, but the evidence cited by the moving party in its 
CUE argument is evidence dated well after the veteran's death 
and thus not of record for purposes of considering a claim 
for accrued benefits.  As these Board decisions are dated 
prior to July 21, 1992, any argument of constructive 
possession also fails to amount to CUE.  See 38 C.F.R. 
§ 20.1403(b)(2).

To the extent the moving party argues the certain evidentiary 
documents were not explicitly discussed in the Board's 
January 1985 and February 1987 decisions, the Board notes 
that it is clear the statutory requirements regarding 
statements of reasons and bases in Board decisions at present 
were different from those in effect at the time of the 
Board's decision in 1985 and 1987, prior to judicial review.  
Cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting 
that it is generally not a fruitful exercise to speculate 
regarding certain matters in a particular RO decision issued 
prior to February 1, 1990, because before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Thus, while the January 1985 and February 1987 
decisions might not stand up to judicial review regarding 
adequacy of reasons or bases required at present, the 
requirements at present were simply not in effect in 1985 or 
1987.  The Board must consider its 1985 and 1987 decisions 
within the context of its time and of the laws which existed 
at that time and not find CUE based on mere speculation that 
a regulation or piece of evidence was not considered simply 
because it was not noted or discussed in the decision.  
Rather, the Board should look to the Board's decisions in 
their entirety and the evidence on which they were based.  
Within this context, a review of the January 1985 and 
February 1987 Board decisions reveals no CUE. 

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the January 1985 and February 
1987 decisions were not clearly and unmistakably erroneous in 
denying entitlement to accrued disability compensation based 
on service connection for a psychiatric disability, to 
include PTSD, and entitlement to accrued disability 
compensation based on a TDIU.

In this case, there is no indication that the correct facts, 
as they were known at the time of the Board's January 1985 
and February 1987 decisions were not before the Board; that 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; or that an undebatable error was 
rendered of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  

Finally, it is noted that, unlike the Board's May 2002 and 
October 2005 decisions addressing CUE, the current decision 
is not a dismissal without prejudice to refiling.  Here, the 
moving party pled its case with sufficient specificity, and 
the motions are denied on the merits.


ORDER

The motion for reversal or revision of a January 1985 Board 
decision on the grounds of CUE is denied.

The motion for reversal or revision of a February 1987 Board 
decision on the grounds of CUE is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



